NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   ________________

                                      No. 19-3217
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                   TYREEK STYLES
                                        a/k/a,
                                       “Reek”,
                                             Appellant
                                    _____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-13-cr-00030-001)
                      District Judge: Honorable Petrese B. Tucker
                                  ________________

                     Submitted Pursuant to Third Circuit L.A.R. 34.1
                                on November 10, 2021

             Before: HARDIMAN, MATEY, and SCIRICA, Circuit Judges.

                                 (Filed: January 4, 2022)
                                   ________________

                                       OPINION *
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge.

       Tyreek Styles appeals his conviction and sentence for discharging a firearm during

and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c). We will affirm.

                                             I.

       Tyreek Styles, along with four other men, committed armed robbery of an Upper

Darby residence. 1 At trial, the Government introduced evidence that Styles assisted in

planning and assembling supplies needed for the robbery, including a firearm and stun gun;

drove to the scene of the robbery, stood watch outside the residence while the robbery was

committed, and beat one of the residents. During the commission of the robbery, one of

the robbers discharged the firearm in the direction of one of the residents.

       After a jury trial, Styles was convicted of conspiracy to commit robbery which

interferes with interstate commerce, and robbery which interferes with interstate

commerce, both in violation of 18 U.S.C. § 1951(a) (Hobbs Act). 2          Styles was also

convicted of aiding and abetting the discharge of a firearm during a crime of violence, in

violation of 18 U.S.C. § 924(c), which carries a mandatory minimum consecutive sentence

of 120 months. At his first sentencing hearing, the District Court sentenced Styles to 240

months’ imprisonment. On Styles’ first appeal, we affirmed the convictions but vacated

the sentence and remanded for resentencing on the grounds that an obstruction

enhancement was incorrectly applied to elevate Styles’ guideline range on the robbery


1
  In Styles’ first direct appeal, we set forth a more complete discussion of his involvement
in the robbery. See United States v. Styles, 659 F. App’x 79, 81 (3d Cir. 2016).
2
  Styles’ convictions were supported by the testimony of his co-conspirators.

                                             2
counts. United States v. Styles, 659 F. App’x 79, 85 (3d Cir. 2016). At a resentencing

proceeding, the sentencing judge reduced Styles’ original sentence from 240 months to 180

months.

       In this present appeal, Styles initially argued his § 924(c) conviction was invalid

because Hobbs Act robbery does not qualify as a § 924(c) predicate crime of violence. He

also argued that even if Hobbs Act robbery is a crime of violence, aiding and abetting

Hobbs Act robbery is not a crime of violence, and he was only convicted under a theory of

aiding and abetting. 3 In responding to the Government’s motion for summary affirmance, 4

Styles acknowledged that our decision in United States v. Walker, 990 F.3d 316, 330 (3d

Cir. 2021), resolved against him the claim that substantive Hobbs Act robbery is not a

crime of violence. Nonetheless, Styles reiterated his argument—one that he never made in

the District Court—that aiding and abetting Hobbs Act robbery does not qualify as a §

924(c) predicate crime of violence because one can aid and abet Hobbs Act robbery without

the use of physical force.

                                           II. 5

       Styles presses an argument on appeal—that aiding and abetting Hobbs Act robbery

is not a “crime of violence” under § 924(c)—he never made in District Court.     Because

Styles failed to make this argument below, he forfeited any argument about aiding and


3
  There is some doubt as to whether, as a factual matter, Styles’ conviction for Hobbs Act
robbery was under a theory of aiding and abetting. Nonetheless, we need not decide this
issue because his legal argument on appeal fails.
4
  We denied the Government’s motion for summary affirmance.
5
  The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                            3
abetting liability. See United States v. Joseph, 730 F.3d 336, 341 (3d Cir. 2013) (preserving

an argument requires “a party [to] make the same argument in the District Court that he

makes on appeal”). But even if Styles had not forfeited his argument, we conclude that

aiding and abetting Hobbs Act robbery is a predicate crime of violence under § 924(c).

       Section 924(c) requires a mandatory consecutive sentence of 120 months for any

person who discharges a firearm “during and in relation to any crime of violence.”

18 U.S.C. § 924(c)(1)(A). A crime of violence is any offense that meets the definition of

the statute’s elements clause. 6 Id. § 924(c)(3)(A); Walker, 990 F.3d at 324. The elements

clause defines a crime of violence as “an offense that is a felony and -- has as an element

the use, attempted use, or threatened use of physical force against the person or property

of another.” 18 U.S.C. § 924(c)(3)(A).

       When applying the elements clause, we use the categorical approach, in which we

ask, “whether the minimum conduct punishable [under the offense] qualifies as a crime of

violence.” Walker, 990 F.3d at 324. In other words, an offense qualifies as a crime of

violence if it always contains an element of “the use, attempted use, or threatened use of

physical force against the person or property of another” as required by the elements clause

of § 924(c)(3)(A). We have already held that Hobbs Act robbery itself is categorically a

crime of violence because Hobbs Act robbery requires an element of physical force. Id. at



6
  Although § 924(c)(3)(B) also contains a “residual clause,” which defines a crime of
violence as “an offense that is a felony and -- that by its nature, involves a substantial risk
that physical force against the person or property of another may be used in the course of
committing the offense,” in United States v. Davis, the Supreme Court invalidated the
residual clause as unconstitutionally vague. 139 S. Ct. 2319, 2336 (2019).

                                              4
325. It follows, therefore, that aiding and abetting Hobbs Act robbery qualifies as a 924(c)

predicate crime of violence because it too requires an element of physical force.

       To establish aiding and abetting liability under 18 U.S.C § 2, the government must

prove “(1) that the substantive crime has been committed; and (2) that the defendant

charged with aiding and abetting knew of the commission of the substantive offense and

acted with intent to facilitate it.” United States v. Petersen, 622 F.3d 196, 208 (3d Cir.

2010) (citation omitted). Because aiding and abetting liability requires the government to

prove the substantive offense was committed, the government needs to prove every element

of the substantive offense. Accordingly, aiding and abetting liability includes all the same

elements of the underlying substantive offense. If an element of physical force is required

for a conviction under the substantive offense, the same element of physical force is

required for a conviction under a theory of aiding and abetting.

       Consistent with this conclusion, several of our sister circuits have specifically held

that aiding and abetting a crime of violence is itself a crime of violence under the elements

clause of § 924(c)(3)(A). See, e.g., United States v. García-Ortiz, 904 F.3d 102, 109 (1st

Cir. 2018); United States v. McCoy, 995 F.3d 32, 57–58 (2d Cir. 2021); United States v.

Ali, 991 F.3d 561, 573–74 (4th Cir. 2021); Untied States v. Richardson, 948 F.3d 733, 741–

42 (6th Cir. 2020); In re Colon, 826 F.3d 1301, 1305 (11th Cir. 2016); cf. United States v.

Deiter, 890 F.3d 1203, 1214–16 (10th Cir. 2018) (holding that aiding and abetting federal

bank robbery is a “violent felony” under the elements clause of the Armed Career

Criminals Act). As the Fourth Circuit explained, “aiding and abetting a crime has the exact

same elements as the principal offense.” Ali, 991 F.3d at 574.


                                             5
       In this case, Styles’ conviction for aiding and abetting Hobbs Act robbery qualifies

as a crime of violence under the elements clause of § 924(c)(3)(A). Because Hobbs Act

robbery requires an element of physical force, aiding and abetting Hobbs Act robbery

necessarily requires an element of physical force as well. And just as Hobbs Act robbery

is a valid predicate crime of violence, so too aiding and abetting Hobbs Act robbery is a

valid predicate crime of violence.

                                           III.

       Because we find aiding and abetting Hobbs Act robbery is a valid predicate crime

of violence, and Styles forfeited any argument to the contrary, we will affirm Styles’

judgment of conviction and sentence.




                                            6